         Case 1:21-cr-00378-TJK Document 56 Filed 09/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   :
                                           :
              v.                           :        Case No: 21-CR-378 (TJK)
                                           :
                                           :
ARTHUR JACKMAN,                            :
                                           :
              Defendant.                   :
                                           :


              NOTICE OF FILING OF DISCOVERY CORRESPONDENCE

       The United States of America, by and through the United States Attorney for the District

of Columbia, hereby files its September 13, 2021 discovery letter, memorializing discovery sent

on that same day, which is served as an attachment via ECF on counsel for Defendant.




                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   ACTING UNITED STATES ATTORNEY


                                                   By:      /s/ Nadia E. Moore
                                                   Nadia E. Moore
                                                   Assistant United States Attorney (Detailee)
                                                   NY Bar No. 4826566
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20001
                                                   (718) 254-6362
                                                   nadia.moore@usdoj.gov




                                               1
